Citation Nr: 0211263	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral Osgood-
Schlatter disease, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for spina bifida 
occulta.

3.  Entitlement to service connection for residuals of a back 
injury, degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  The North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought in November 1997, and the veteran appealed 
its decision.  In June 2000, the Board of Veterans' Appeals 
(Board) granted 10 percent ratings for each knee disability 
and denied the other benefits sought on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case to the Board in 
April 2001 for consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).

There is some discussion about matters not related to the 
current decisions, in the Introduction section of the June 
2000 Board decision.  This matter is referred to the RO for 
any appropriate action not already taken.


FINDINGS OF FACT

1.  Bilateral Osgood-Schlatter disease is manifested by 
periarticular pathology productive of painful motion at the 
extreme of flexion.

2.  Service connection for spondylolisthesis and spina bifida 
was denied in rating decisions issued in May 1974, February 
1980, and September 1995. The appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen is either cumulative or does not bear directly and 
substantially on the matter and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Residuals of a back injury, degenerative disc disease of 
the lumbar spine, and degenerative joint disease are not 
attributable to service.


CONCLUSIONS OF LAW

1.  Left knee Osgood-Schlatter disease is 10 percent 
disabling. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.59, Diagnostic Code 5299-5260 (2001).

2.  Right knee Osgood-Schlatter disease is 10 percent 
disabling. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.59, 5299-5260 (2001).

3.  The May 1974, February 1980, and September 1995 rating 
decisions denying service connection for spondylolisthesis 
and spina bifida are final.  New and material evidence 
sufficient to reopen the claim has not been received.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).

4.  A chronic back injury, degenerative disc disease of the 
lumbar spine, and degenerative joint disease of the lumbar 
spine were not incurred or aggravated in service and 
arthritis of the lumbar spine may not be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, its development and consideration 
of the veteran's claim was fully consistent with the VCAA, 
and VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the June 1997, July 1997, November 
1997, December 1997, September 1999, and June 2000 
correspondence from VA, including the June 2000 Board 
decision.

In July 1997, VA told the veteran to submit new and material 
evidence and evidence of muscle spasm and of its service 
incurrence or aggravation on continuity.  He was advised to 
submit dates of medical treatment, statements from persons 
who knew him, etc. as soon as possible, preferably within 60 
days, and that if it was not received in VA within one year 
from the date of the letter, benefits to which entitlement is 
established may not be paid for any period prior to the date 
of its receipt.  

The Board concludes that the discussions in the rating 
decisions, December 1997 statement of the case, August 1999 
supplemental statement of the case, the Board's June 2000 
decision, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence, 
and VA examinations for VA examination purposes are of 
record.  See 38 C.F.R. § 3.326, including as amended by 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  Furthermore, VA 
requested private medical records on the veteran's behalf in 
July 1997, and informed him of this in July 1997, and that it 
was his responsibility to submit it.  He has received ample 
information from VA pertaining to what evidence has been 
submitted.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  As such, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claims.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Increased Rating

Service connection for Osgood-Schlatter disease was granted 
in a May 1974 rating decision and assigned a noncompensable 
evaluation.  The appeal stems from a November 1997 rating 
decision that confirmed and continued the noncompensable 
evaluation.  In May 1999, the Board remanded the appeal for a 
VA examination.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities. Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994). Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability. Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996). In 
assessing the functional loss, if any, of a musculoskeletal 
disability, inquiry must be directed towards findings of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; and painful 
movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended his knees have a tendency to 
collapse easily and they grate. He denied a history of 
locking. They are painful. He thinks that some of his knee 
pain was secondary to his back.

A September 1995 VA examination report indicates that the 
veteran's gait was normal and that his calves were equal in 
circumference and that his range of motion was from zero to 
140 degrees.  There was no evidence of a positive Drawer's 
sign or ligament laxity.

An August 1996 medical record from R.N. Williams, M.D. states 
that clinically, the veteran had a normal gait.  

A VA examination for rating purposes was conducted in August 
1997.  He complained of constant arthritic pain and stiffness 
in his knees.  He denied swelling and giving way in his 
knees.  His knees had full range of motion with moderate 
crepitance that was more pronounced on the right.  There was 
parapatellar tenderness and the remainder of the examination 
was normal.  X-rays of the knees were normal.

A VA examination was conducted in June 1999. On examination 
there was a very slight enlargement of the left anterior 
tibial tubercle when compared with the opposite side. In the 
sitting position the Drawer sign was negative bilaterally. 
Torsional testing was negative bilaterally. The cruciates 
were stable with the tibia internally or externally rotated. 
In the supine position, range of motion was 0-130 degrees 
bilaterally. At the extreme of flexion, he complained of some 
discomfort along the anteromedial peripatellar area of both 
knees. Torsional testing in this position revealed no 
impingement. Retropatellar grating was present both on active 
and passive movement bilaterally. In the prone position, no 
positive findings were noted either in the cruciate system or 
on rotational stress.  At the center of the vastus medialis, 
both extremities measured 14 1/2 inches in circumference.  On 
X-ray examination there was no elevation of the anterior 
tibial tubercle.  Small bone islands were present in the 
proximal tibial area.  A skyline view of the patella was 
negative.  The examiner indicated that the appellant 
demonstrated no restriction of range of motion with 0-130 
degrees representing normal.  He had mild pain expressed at 
the extreme range of flexion.  There was no limitation due to 
pain. He could not establish weakened movement, excess 
fatigability or incoordination.  Passive range of motion 
equaled active range of motion. Strength was normal, weakness 
was not present, there was no fatigability, and he did not 
demonstrate incoordination in his gait.  Osgood-Schlatter was 
found to a minimal degree in the left knee only.  In July 
1999, the examiner reviewed the claims folder and confirmed 
the June 1999 findings.

The appellant has been evaluated under Diagnostic Code 5257, 
which provides for other impairments of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.  There is no objective evidence 
of recurrent subluxation or lateral instability.  The 
veteran's gait is normal as was drawer, as was torsional 
testing, as were the cruciates when the tibia was internally 
and externally rotated.  Accordingly, a compensable rating 
under Diagnostic Code 5257 is not warranted.  The 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 5257, as there is no 
reliable evidence of slight recurrent subluxation or lateral 
instability.  Although the appellant has indicated that his 
knees had a tendency to collapse easily, this was not 
demonstrated on objective examination.  Lay testimony is 
competent when it regards the observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. 465. 469-
70 (1994).  The appellant is competent to state that he feels 
a tendency to collapse in his knees.  However, the training 
and experience of the medical personnel makes their findings 
more probative as to the extent of the disability.  Absent an 
objective demonstration of subluxation or lateral instability 
on examination, the negative findings outweigh his 
assertions, and a compensable evaluation is not warranted.

The Board has also considered whether any other Diagnostic 
Codes are applicable to this disability.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5256 provides disability ratings for 
ankylosis of the knee. However, the appellant does not have 
ankylosis.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage, with frequent episodes of 
locking pain, and effusion into the joint.  The appellant has 
denied locking and it has not been demonstrated on 
examination.  There is no evidence of dislocated semilunar 
cartilage either.

Thus, neither one of these codes provides a basis for a 
compensable rating.

Diagnostic Code 5260 provides for disability involving 
limitation of flexion of the knee.  With flexion limited to 
15 degrees, a 30 percent rating is warranted.  With flexion 
limited to 30 degrees, a 20 percent evaluation is warranted.  
With flexion limited to 45 degrees, a 10 percent evaluation 
is warranted.  When flexion is limited to 60 degrees, a 
noncompensable evaluation is assigned.  According to the 
rating schedule, the veteran's flexion has been to 130 
degrees, bilaterally, meaning, according to the rating 
schedule, that it is 10 degrees less flexion than normal.  
38 C.F.R. § 4.71a, Plate II.

Diagnostic Code DC 5261 provides for disability involving 
limitation of extension of the leg. With extension limited to 
45 degrees, a 50 percent evaluation is warranted. With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted. With extension limited to 20 degrees, a 30 percent 
evaluation is warranted. With extension limited to 15 
degrees, a 20 percent evaluation is warranted. With extension 
limited to 10 degrees, a 10 percent evaluation is warranted. 
When extension limited to 5 degrees, a noncompensable 
evaluation is assigned.  The veteran's extension has been to 
zero degrees, meaning, under the rating schedule, that he has 
normal extension in degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5010 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, X-ray 
examination has been normal and arthritis has not been 
established by X-ray findings.  Accordingly, it does not 
provide a basis for a compensable rating.

A rating for arthritis can be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 (2001). VAOPGPREC 9-98 
(1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The provisions of 38 C.F.R. § 4.59 (2001) clarify that with 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

Small bone islands were identified in the proximal tibial 
area and the appellant is service connected bilaterally for 
Osgood-Schlatter disease.  Therefore, periarticular pathology 
has been identified and service connected.  The Board notes 
that there is a discrepancy in the findings of the VA 
examiner in June 1999.  Although it was concluded that there 
was no limitation in motion due to pain, the examiner twice 
indicated that there was pain expressed at the extreme of 
flexion, which was only to 130 degrees as opposed to the 
rating schedule's normal of 140 degrees.  When faced with 
this discrepancy, the Board must and does resolve it in the 
favor of the veteran, therefore there is competent evidence 
of painful motion and slight limitation of motion.  
Crepitance was identified bilaterally in August 1997.  In 
light of the evidence of painful motion with service 
connected bilateral joint pathology, a minimal compensable 
evaluation for each knee is warranted pursuant to 38 C.F.R. § 
4.59.  These are to be rated as limitation of flexion under 
Code 5260.  The Board notes that the veteran's representative 
misunderstood the Board to have granted the veteran only one 
compensable rating for his knees in June 2000 and argues that 
two are warranted.  While they were granted previously, he is 
correct.  Two are warranted.

A higher evaluation is not warranted under the Diagnostic 
Codes for limitation of motion as neither flexion nor 
extension has been shown to be actually or functionally 
limited beyond a compensable degree.  The Court has 
specifically limited the applicability of DeLuca to 
limitation of motion.  See, Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996).  The evidence demonstrates that the veteran has 
no more than 10 degrees limitation of flexion, and that he 
has a normal gait, equal thigh circumferences as measured at 
the vastus medialis, his extension was normal, and there was 
normal strength, no excess fatigability and no 
incoordination.  There is little more than painful movement 
at the extreme of flexion, and therefore, no more than 
minimum compensable evaluations, under 38 C.F.R. § 4.59, are 
to be assigned for each knee.  Higher evaluations are not 
warranted.  Absent the functional equivalent of limitation of 
motion to a higher degree, the preponderance of the evidence 
is against a higher evaluation and there is no doubt to be 
resolved.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in August 1999.  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

New and Material Evidence

Service connection for first degree spondylolisthesis of L-5 
on the sacrum and spina bifida of the first sacral segment 
was denied in a May 1974 rating decision on the basis that 
both were constitutional/developmental abnormalities and were 
not disabilities under the law. The veteran did not appeal.  
The veteran's representative argues that the veteran was 
never notified of the May 1974 rating decision.  The May 1974 
rating decision itself reveals that his representative 
initialed off on the rating decision.  There is also a 
disallowance worksheet VA Form 21-523, dated in May 1974, 
which is signed, references the back, and which was 
processed.  This reflects that notification was sent to the 
veteran.

Service connection for the condition of the lumbosacral spine 
was denied in a February 1980 rating decision as a congenital 
abnormality.  The veteran filed a Notice of Disagreement but 
did not perfect a timely appeal.  In September 1995, the RO 
found new and material evidence had not been submitted to 
reopen the claim for service connection for spondylolisthesis 
and spina bifida.  The veteran did not appeal that decision.  
The instant appeal stems from a November 1997 rating decision 
that new and material evidence had not been submitted to 
reopen a claim for service connection for low back pain 
(spina bifida).

On claims to reopen previously and finally disallowed claims, 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 3.156 
(a) (2001) in order to have a finally decided claim reopened.  
New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  If and only if new and 
material evidence has been received may the claim be reopened 
and considered again on its merits.  Therefore, in order to 
reopen, new and material evidence would have to be received. 

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits. 38 C.F.R. § 3.303(c) (2001).

The evidence before the RO at the time of the prior denial in 
September 1995 is summarized as follows:

On service pre-induction examination in August 1970, the 
veteran reported having or having had back trouble.  The 
examining physician elaborated on that by indicating that the 
veteran had had a sprained back which was not considered 
disqualifying.   The only thing not checked as normal during 
the veteran's clinical evaluation was his spine. 

On service evaluation in October 1972, the veteran complained 
of low back pain which was felt to be possibly either muscle 
spasm or originating in the kidney.

On service discharge examination in January 1973, clinically, 
the veteran's spine was normal.  The veteran signed a 
statement on the back of the examination report, indicating 
that he was in good health to the best of his knowledge.

The veteran filed a claim in January 1974.  At the time, he 
indicated that he had worked as a lumber puller for two 
months, ending in November 1973, for a timber company, and 
that he had lost 3 weeks from that job due to illness.

J.O. Pennington, M.D. saw him in January 1974 for complaints 
of low back pain.

On VA examination in March 1974, the veteran had been 
unemployed since December 1973 due to his knees and back, he 
reported.  The appellant gave a vague history of recurrent 
back trouble for quite a while, and it was difficult to get 
from him exactly how long.  He denied any trauma associated 
with his back complaints.  Clinically, his reflexes were 
present, equal, and active bilaterally.  His carriage, 
posture, and gait were normal.  X-rays of the lumbar spine 
showed a spina bifida occulta at the body of L-5.  
Additionally, they revealed that the height of the bodies was 
not abnormal, and that the apophyseal and sacroiliac joints 
were normal.  The diagnoses were first degree 
spondylolisthesis L5 on the sacrum, and spina bifida, first 
sacral segment.  

A January 1974 letter from a VA physician states that the 
veteran had been seen in the hospital in January 1974 for 
complaints of low back pain for the past year.  The pain was 
in the lower lumbar region of his back and it did not 
radiate.

A December 1975 report diagnosed marked spina bifida occulta 
in the lumbosacral segment with a pars interarticularis 
defect at L-5.  The impression was spina bifida occulta and 
spondylolisthesis which were said to be congenital 
abnormalities.

In November 1979, the veteran reported that he became 
unemployable in October 1979.  He had been doing sawmill 
labor and timber work up until then.  

In October 1979, Dr. Pennington indicated that he had treated 
the appellant since 1959 for complaints that included 
lumbosacral strain and a congenital deformity of the 
lumbosacral spine.

On VA examination in November 1980, the veteran was reported 
to be a rather poor historian.  X-rays revealed a 
transitional 5th lumbar vertebra with evidence of spina 
bifida occulta.  There was also evidence of a pars 
interarticularis defect of L5, but no evidence of 
spondylolisthesis.

In July 1994, the veteran reported that he was having a lot 
of trouble with his legs and that he believed it was related 
to "the injury to my back."

A.F. Monfee, M.D. indicated in July 1995 that X-rays of the 
lumbar spine revealed advanced lumbar degenerative disc 
spaces at L5-S1 with spondylosis and incomplete fusion of the 
posterior segments of L5 compatible with congenital spina 
bifida occulta.

On VA examination in September 1995, the veteran reported 
that he had been a machinist, a bus driver, and a mechanic 
between 1992 and 1995.  X-rays of the lumbar spine revealed 
spondylosis at L5 on the left and a first degree 
spondylolisthesis were identified.

Evidence associated with the claims folder since the 
September 1995 rating decision consisted of the following:

In 1996, Dr. Williams identified the presence of 
spondylolisthesis.  A myelogram in September 1996 revealed 
lumbar spondylolisthesis.  Magnetic resonance imaging 
revealed spondylolisthesis with foraminal narrowing 
bilaterally.  Dr. Williams also noted degenerative disc 
disease.

In June 1997, Dr. Pennington stated that the appellant had 
spina bifida which was a congenital deformity of the 
lumbosacral spine, and that the veteran also has degenerative 
disc disease and degenerative joint disease.  The doctor 
opined that it was possible that any heavy activity that he 
may have performed during active military service could have 
aggravated his back condition.

The appellant submitted a statement received in June 1997 
wherein he indicated that he injured his back in service when 
he fell while carrying a 100-lb. round.  He submitted another 
statement regarding the in-service injury in July 1997.  The 
appellant also submitted an undated lay statement from a 
fellow serviceman who indicated that the veteran slipped and 
fell and had a round land on him.

In a statement dated in July 1997, Dr. Pennington indicated 
that his records showed he had seen the appellant in January 
1978.  X-rays showed a congenital deformity of the 
lumbosacral spine.

The VA examination in August 1997 did not diagnose 
spondylolisthesis or spina bifida, and only indicated a 
diagnosis of residuals of a lumbar spine injury.  In an 
August 1999 addendum to this examination, the examiner 
commented on the contradictory statements given by the 
appellant as to whether he had back trauma in service.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

I. Spondylolisthesis

Service connection for spondylolisthesis was previously 
denied on the basis that the condition was a 
congenital/developmental abnormality.  The evidence submitted 
in support of the petition to reopen the claim for service 
connection either does not address spondylolisthesis or 
merely confirms that the condition is a congenital 
abnormality in this appellant, and therefore cannot be 
considered new and material evidence sufficient to reopen the 
claim.

The evidence submitted from 1996 confirmed the presence of 
spondylolisthesis.  Dr. Pennington's 1997 statement only 
confirms the continuing presence of a congenital abnormality 
in the lumbar spine.  That which confirms a previously known 
fact at the time of the prior final decision is cumulative 
and therefore, not new and material.  Sagainza v. Derwinski, 
1 Vet. App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. App. 
419, 424 (1991).

The appellant's statement is not new and material because 
although he now indicated that he had a back injury in 
service, his statements do not address spondylolisthesis as a 
congenital or developmental abnormality.  The lay statement 
from his fellow serviceman only confirms the accident.  The 
statements, when accepted as true, do not establish any 
relationship between the claimed injury and the development 
of spondylolisthesis.  To the extent that the lay statements 
attempt to establish a relationship, the opinions are not 
competent.  The August 1997 VA examination and 1999 addendum 
do not comment on spondylolisthesis and are therefore not new 
and material.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for spondylolisthesis 
must be denied.

II. Spina bifida

Service connection for spina bifida was previously denied on 
the basis that the condition was a congenital/developmental 
abnormality.  The evidence submitted in support of the 
petition to reopen the claim for service connection either 
does not address spina bifida or merely confirms that the 
condition is a congenital abnormality in this appellant, and 
therefore cannot be considered new and material evidence 
sufficient to reopen the claim.

The June 1997 statement by Dr. Pennington confirmed the 
continuing presence of spina bifida in addition to 
degenerative disc disease and degenerative joint disease.  
The doctor did not indicate what portion of the spine was 
affected by degenerative disc disease and degenerative joint 
disease.  His statement that any heavy activity performed 
during military service could have aggravated his back fails 
to identify which diagnosis might have been affected.  The 
statement is vague and does not say anything specific about 
spina bifida, thereby rendering the opinion, relative to 
spina bifida, of no material value.  The complete lack of 
specificity renders the comment so insignificant that it is 
not necessary to consider it in order to fairly decide the 
claim. (However, the examiner entered new diagnoses, which we 
consider new claims.)  Accordingly it is not new and material 
evidence sufficient to reopen the claim for spina bifida.

The appellant's statements are not new and material because 
although he now indicates that he had a back injury in 
service, his statements do not address spina bifida as a 
congenital or developmental abnormality and are therefore not 
material.  The additional lay statement merely confirms the 
accident.  The August 1997 VA examination and 1999 addendum 
did not diagnose spina bifida and are therefore not new and 
material.

In sum, service connection for spina bifida occulta was 
denied in the past as congenital/developmental.  Since that 
determination he has presented no new facts relative to spina 
bifida occulta.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for spina bifida must 
be denied.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A claim for service connection generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2001).  Alternatively, the nexus between service and 
the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The appellant first claimed back injury in July 1994.  
Subsequently, he has contended that in 1972 he was loading 
100-lb. rounds into an army tank.  The weather was wet and 
rainy, and while carrying a round he slipped and fell.  The 
impact of the fall jerked his entire body as the round fell 
on him and his back.  This fall marked the beginning of 25 
years of chronic pain.  He submitted an undated certified 
statement of a fellow serviceman that confirmed his account 
of the accident.

It is unclear whether the examiner evaluated the veteran's 
spine as normal at the time of his pre-induction examination 
in August 1970.  In the report of medical history, he 
reported back trouble.  The physician indicated he had 
sprained his back and it was not considered disqualifying.  
He was seen in October 1972 complaining of low back pain.  
The examiner indicated that the low back pain was 
questionably related to muscle spasm or of kidney origin.  At 
the time of his separation examination in January 1973, his 
spine was normal and the appellant indicated that he was in 
good health to the best of his knowledge.

He was seen in the VA Medical Center in January 1974 
complaining of low back pain without radiation. Examination 
was essentially normal.

On VA examination in March 1974, the appellant gave a vague 
history of recurrent back trouble, but could not say how long 
he had the trouble. He denied any trauma associated with his 
back complaints. On examination his pelvis was level and the 
spine was straight. There was no muscle spasm and the range 
of motion of the lumbar spine was normal. Lower extremity 
reflexes were present and equal and straight leg raising was 
negative. X-rays revealed spondylolisthesis and spina bifida 
at the lumbar level.

A 1975 report diagnosed marked spina bifida occulta in the 
lumbosacral segment with a pars interarticularis defect at L-
5. The impression was spina bifida occulta and 
spondylolisthesis, which were said to be congenital 
abnormalities. The appellant was not recommended for heavy 
manual labor and the examiner indicated that at the present 
time or in the future the appellant would have significant 
back problems.

In October 1979 Dr. Pennington wrote that he had treated the 
appellant since 1959 for a variety of illnesses including 
lumbosacral strain and a congenital deformity of the 
lumbosacral spine.

A VA examination was conducted in November 1980. The 
appellant complained that he could hardly get out of bed due 
to his back pain. He was said to be a rather poor historian. 
Examination of the back revealed normal curvature and a level 
pelvis. There was no spasm and straight leg raising was 
negative. There was no muscle atrophy or sciatic pain. Range 
of motion in the back was normal in all directions. Lumbar 
spine X-ray examination identified spina bifida occulta, a 
pars interarticularis defect and no spondylolisthesis.

Dr. Monfee identified lumbar degenerative disc disease with 
spondylosis and congenital spina bifida occulta in 1995.

A VA examination was conducted in 1995. The lumbar spine 
showed some minimal loss of lumbar lordosis. X-ray 
examination revealed lumbar spondylolysis and 
spondylolisthesis.

Dr. Williams evaluated the appellant in 1996.  A myelogram 
revealed lumbar spondylolisthesis. Magnetic resonance imaging 
revealed spondylolisthesis with foraminal narrowing 
bilaterally.

In June 1997, Dr. Pennington wrote that the appellant had 
spina bifida which was a congenital deformity of the 
lumbosacral spine. He also had degenerative disc disease and 
degenerative joint disease. The doctor opined that it was 
possible that any heavy activity that he may have performed 
during active military service could have aggravated his back 
condition. Dr. Monfee's records documented complaints of low 
back pain. In July 1997 Dr. Pennington wrote that he had seen 
the appellant in January 1978 and diagnosed congenital 
deformity of the lumbosacral spine.

A VA examination was conducted in August 1997. The appellant 
complained that he injured his back in service and now had 
constant pain with radiation to both legs. He denied numbness 
or weakness. There was tenderness to palpation at the lumbar 
level midline. He had full range of motion and the remainder 
of the examination of the lumbar spine was normal. Residuals 
of a lumbar spine injury were diagnosed.

The claims folder was returned to the August 1997 examiner in 
order for him to review the claims folder including the 
contradictory statements regarding an in-service injury, and 
to render an opinion as to whether his diagnosis of residuals 
of a back injury was related to service. The claims folder 
was reviewed in June 1999 and the examiner confirmed the 
previous findings. Further clarification was sought, and in 
August 1999 the examiner submitted an addendum to the August 
1997 examination. The examiner reviewed the claims folder and 
the March 1974 examination wherein the appellant had reported 
that he did not have trauma during service that was 
associated with his back complaints. The examiner indicated 
that the appellant had complained of injury during his 
examination. It was impossible for the examiner to determine 
whether there was a relationship between his diagnosis of a 
residual of a back injury due to the contradictory statements 
offered by the appellant. The examiner suspected that his 
complaints made in August 1997 were not in fact due to his 
service time, as the examiner would give more weight to the 
history first given in March 1974.


I. Residuals of a Back Injury.

In examining the in-service evidence, the Board notes that 
complaints of back pain were questionably related to muscle 
strain once in service.  However, at the time of his 
separation examination, his spine was normal and the 
appellant reported good health.  This leads the Board to the 
conclusion that the back complaint in service was acute and 
resolved without residuals.  The contemporary evidence 
provided by medical examiners at the time of separation 
regarding the condition of the appellant's back is more 
probative evidence than his post-service assertions.  So is 
the veteran's own signed statement on the service discharge 
examination report that he was in good health.

The year after service, the appellant complained of back pain 
and the diagnosis was spondylolisthesis and spina bifida, 
congenital abnormalities of the appellant's lumbar spine as 
previously discussed.  As they are congenital defects, it 
follows that competent opinion has not attributed them to an 
in-service injury.  It is persuasive evidence that the post-
service back complaints that are the closest in time to 
service were attributed to congenital defects and not 
in-service injury.

Only the VA examiner in August 1997 diagnosed residuals of a 
lumbar spine injury based on the injury as reported by the 
appellant.  The same examiner later retracted this opinion in 
1999 by stating that it was impossible to determine whether 
there was a relationship between the current diagnosis and an 
in-service injury based on the conflicting reports of injury 
expressed by the appellant over time.  This retraction by the 
same examiner leaves the Board with no reliable medical 
opinion that binds post-service back complaints to the 
residuals of an in-service injury.  More importantly, the 
examiner suspected that there was no relationship to service.

The Board has considered the appellant's contentions that the 
in-service fall signaled the onset of chronic back pain and 
that his current back disabilities are attributable to that 
fall.  The appellant, as a lay person, lacks the medical 
training and expertise to diagnose his spine disease or to 
link post-service diagnoses to service.  Layno, 6 Vet. App. 
at 465.  In other words, although the Board might accept that 
there was an in-service injury based on the lay statements of 
the appellant and his fellow serviceman, the appellant is not 
competent to attribute a back disability to that fall.  
Furthermore, he did not report trauma in service at the time 
he complained of back pain, and did not report any trauma 
during examinations much closer to service.  In this regard, 
the contemporary records are more probative of whether there 
was disability due to trauma in service versus the later 
reports.  In contemporaneous records, the appellant denied 
trauma as the instigating factor in his back complaints.  The 
Board is also persuaded by the comments of examiners in 1974 
and 1980 that indicated the appellant was a poor historian.  
The negative evidence consisting of the failure of multiple 
examiners to attribute post-service complaints to an 
in-service injury; the retraction of the only opinion that 
linked the two; and the more contemporaneous reports that 
denied trauma outweighs the appellant's recent statements.

The Board has also examined whether the nexus between service 
and any current back disability could be satisfied under the 
provisions of 38 C.F.R. § 3.303(b) (1998) [see also Savage v. 
Brown, 10 Vet. App. at 495 (1997)] by evidence of chronicity 
or continuity of symptomatology.  The chronicity provisions 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  No chronic back conditions were 
shown during service.  Therefore, chronicity is not 
established.

If chronicity is not applicable, a claim may still be 
successful pursuant to 38 C.F.R. § 3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
However, although the appellant is competent to note and 
report the onset of his pain, he has not provided continuity 
of symptomatology by his statements.  His statements are too 
vague and inconsistent to support a finding of continuity of 
symptomatology sufficient to relate his current symptoms to 
his prior symptoms or to his period of service or any 
applicable presumptive period.  Brewer v. West, 11 Vet. App. 
228 (1998).  Furthermore, a competent medical opinion is 
necessary to link any current diagnosis to the chronic 
symptomatology that the appellant has contended that he has 
had since service.  The only opinion that might have been 
seen as doing so was retracted.

At this juncture, the Board wishes to comment on the 
accredited representative's April 2000 statement that the 
Board should disregard the appellant's denial of trauma in 
1974 because, due to lack of education, he would have been 
overwhelmed by questions involving such vocabulary.  Neither 
the Board nor the accredited representative knows the way the 
question was posed by the examiner.  Both the Board and the 
representative are left with the examiner's conclusions 
recorded in the examiner's words.  It was the examiner's 
conclusion that the appellant denied back trauma as a source 
of his pain, and the Board relies on this conclusion and 
affords it great weight considering its proximity to service.  
Other evidence is suggestive of a lack of injury in service 
also.  For instance, the veteran did not claim an injury 
until 1994, after he had failed in attempting to 
service-connect what he claimed was a back "condition" in 
January 1974.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Service 
connection for residuals of a back injury is not warranted.

II. Degenerative Disc Disease of the Lumbar Spine.

There is adequate evidence of degenerative disc disease of 
the lumbar spine, as reflected by its diagnosis in July 1995, 
when X-rays showed advanced degenerative disc spaces.

However, degenerative disc disease was not diagnosed in 
service.  No competent opinion has attributed lumbar 
degenerative disc disease to service.  The examiner in 1995 
did not attribute his diagnosis to service.

The Board has considered the June 1997 opinion of Dr. 
Pennington, who identified three abnormalities including 
degenerative disc disease.  Dr. Pennington did not indicate 
what portion of the spine was affected by degenerative disc 
disease.  He went on to opine that it was "possible" that any 
heavy activity the appellant "may" have performed "could 
have" aggravated the appellant's back condition.  This 
opinion is completely speculative, tentative and noncommittal 
and does not indicate which of the three abnormalities 
identified might have been affected.  A medical opinion 
expressed in terms of "may" also implies "may not" and as 
such is not very probative.  Similarly, an opinion that 
something could have done something also implies that it 
might not have, and as such is not very probative.  
Additionally, the probative evidence indicates that it was 
not incurred in service.  On service discharge examination, 
he reported that he was in good health, and his spine was 
clinically normal, and on VA examination in March 1974, 
X-rays showed normal lumbar spine body heights in March 1974.  
Similarly, the November 1980 VA examination report X-rays did 
not show it, and Dr. Pennington did not report it in October 
1979.

The appellant's belief that post-service degenerative disc 
disease is attributable to service, no matter how sincere, is 
not competent evidence that this is so.  The preponderance of 
the evidence shows that it is not related to service.

III. Degenerative Joint Disease of the Lumbar Spine.

The appellant has provided competent evidence of post-service 
degenerative joint disease.  Lumbar degenerative joint 
disease was indicated by the June 1997 opinion of Dr. 
Pennington.

Degenerative joint disease was not diagnosed in service or 
within one year after separation from service.  No competent 
examiner has attributed post-service degenerative joint 
disease to service, or to an injury in service.  With regard 
to Dr. Pennington's opinion, as stated above, it is too 
speculative and nonspecific to be probative.  Moreover, as 
above, degenerative joint disease of the lumbar spine was not 
reported radiographically by VA examination in March 1974 or 
November 1980, and Dr. Pennington did not report it in 
October 1979.

While the veteran has alleged that degenerative joint disease 
and degenerative disc disease of the lumbar spine are due to 
his active service, in the absence of evidence demonstrating 
that he has the requisite training to proffer medical 
opinions, his contentions are no more than unsubstantiated 
conjecture and are of no probative value.  The Board has 
carefully considered the veteran's statements with respect to 
his claim; however, they do not serve to establish 
entitlement, either when considered alone or in conjunction 
with other evidence.  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The benefit of the doubt doctrine does not apply, as 
there is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

ORDER

Separate 10 percent evaluations for right and left Osgood-
Schlatter disease are granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  
The petition to reopen the claim for service connection for 
spondylolisthesis is denied.  The petition to reopen the 
claim for service connection for spina bifida occulta is 
denied.  Service connection for residuals of a back injury, 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbar spine is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

